Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-20 are objected to because of the following informalities: Regarding claim 1, Applicant is requested to change conditional language “if” in line 6 and 10 to “when” for a positive claiming limitation, since if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed, see MPEP 2111.04.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being obvious over Lohr et al. (US 2007/0121542 – IDS record), hereinafter referred to as Lohr.
Regarding claim 1, Lohr discloses: (1) a Node B-fig10 in communication with a plurality of mobile terminals (MT), wherein the Node B is able to assign the mobile terminal the time interval for sending in a grant message sent in the downlink, see 0021, 0032; (2) the base station, e.g. Node B, may associate each of the plurality of priority flows from the MTs with a set of QoS parameters, see 0075, 0078, 0098 (corresponding to storing a unique identifier and QoS requirement for each STA of a first set in a nonvolatile memory of the AP); (3) Node B via the plurality of scheduling request of the MTs, stores a first set of the MTs that have the flow identifiers of the plurality of scheduling requests with the set of QoS parameters of the respective identified priority flows, for example, the highest priority class with value “0”,  see 0078, 0170. The base 
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism assigning a lower QoS priority class into the system of Lohr.  The suggestion/motivation for doing so would have been to improve the coverage and throughput of the RAN as well as to reduce the delay of the uplink dedicated transport channels with respect to QoS.
Regarding claim 9, this claim has similar limitations as those of claim 1.  Therefore, it is rejected under Lohr for the same reasons as set forth in the rejection of claim 1. The Node B includes wireless communication circuits (not shown) configured to control data transfer for associated MTs in the time intervals, and additional circuit (not shown) that functions as a conditional allocation section to perform the claimed steps.

Regarding claim 10, Lohr discloses MAC layer that could be used in the AP’s circuits, see 0056 and 0058; wherein the additional circuit performing the function of the conditional allocation section should include instructions executable to control the MAC circuits.
Regarding claim 15, Lohr discloses a computer readable storage medium for storing instructions that when executed by a processor of a base station would provide some AP functions, see 0098.
Regarding claim 16, this claim has similar limitations as those of claim 9.  Therefore, it is rejected under Lohr for the same reasons as set forth in the rejection of claim 9. 

7.	Claims 7-8, 14, 19-20 are rejected under 35 U.S.C. 103 as being obvious over Lohr, in view of Lepp et al. (US 2020/0221262), hereinafter referred to as Lepp.
Regarding claim 7, Lohr discloses all claimed limitations, except the AP operates according to the IEEE 802.11ax standard.
Lepp discloses endpoint devices including APs, see 0012, wherein the APs is able to operate according to IEEE 802.11ax standard, see 0071, 0080.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a IEEE 802.11ax standard taught by Lepp into the system of Lohr.  The suggestion/motivation for doing so would have been to enable a wireless device to receive data either from a group transmission or from a unicast transmission.  

	Lepp discloses endpoint devices including AP, STAs, vehicles (or equipment in vehicles), see 0012. In other words, the AP could be employed as equipment in vehicle (corresponding to the AP is a wireless controller of an automobile); and STAs could be provided as equipment as part of the automobile.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ the AP as a wireless controller of a vehicle and the STAs as part of the vehicle taught by Lepp into the system of Lohr.  The suggestion/motivation for doing so would have been to enable the AP as a wireless device to receive data either from a group transmission or from a unicast transmission.  
Regarding claim 14, this claim has similar limitations as those of claim 7.  Therefore, it is rejected under Lohr-Lepp for the same reasons as set forth in the rejection of claim 7. 
Regarding claim 19, this claim has similar limitations as those of claim 8.  Therefore, it is rejected under Lohr-Lepp for the same reasons as set forth in the rejection of claim 8. 
Regarding claim 20, Lepp discloses endpoint devices includes game appliances (gaming console device), see 0012; wherein human interface devices (not shown) for wireless device such as mobile terminal could be provided as part of the vehicle. 


                                  Allowable subject matter


                                 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koskinen (US 2012/0008525); Asterjadhi et al. (US 2020/0029350); Merlin et al. (US 2015/0016268) are cited , and considered pertinent to the instant specification.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465